


Exhibit 10.7
 
 

Schawk, Inc
Long-Term Cash Incentive Award Agreement
                                       


THIS AGREEMENT (“Agreement”), effective _________, 20__, represents the grant of
a long-term incentive award (“Incentive Award”) by Schawk, Inc. (the “Company”),
to the Participant named below, pursuant to the provisions of the Schawk, Inc.
2006 Long Term Incentive Plan (the “Plan”) or any amended or successor plan
thereto. The cash payout ultimately earned and paid, if any, for such Incentive
Award will be determined pursuant to Section 3 of this Agreement.
 
The Plan provides a complete description of the terms and conditions governing
the Incentive Award not otherwise set forth in this Agreement. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan’s terms will completely supersede and replace the conflicting terms of this
Agreement. All capitalized terms will have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein. The parties hereto agree
as follows:
 
1.          Grant Information. The individual named below has been selected to
receive a long-term Incentive Award, as specified below:
 
(a)      Participant: (name)
 
(b)      Target Incentive Award: $xxx,xxx
 
(c)      Performance Measures: Earnings per share.
 
2.          Performance Cycle. The Performance Cycle commences on January 1,
20__, and ends on December 31, 20__ (“Performance Cycle”).
 
3. Performance Grid. The Incentive Award earned by the Participant under this
Agreement will be determined in accordance with the Performance Grid (See
Exhibit A, attached).  For example, if the thirty-six (36) month cumulative
earnings per share is $_.__, the Participant will earn one hundred percent
(100%) of the Target Incentive Award amount set forth in Section 1(b) of this
Agreement.
 
4.          Calculation of Earned Incentive Award. The Option Committee of the
Board of Directors (the Committee), in its sole discretion, will determine the
Incentive Award earned by the Participant at the end of the Performance Cycle
based on the performance of the Company, calculated using the performance grid
set forth in Section 3 of this Agreement.  Performance for this award will not
include expenses related to acquisition integration.  Performance will be based
on operations in effect at commencement of period.  Except as provided in this
Section 4 below, the Participant must be employed on the day that payment is
made pursuant to Section 5 to be entitled to an earned Incentive Award.
 
Disability.  If the Participant’s employment terminates during the Performance
Cycle  as a result of the Participant’s Disability, the Participant will receive
the Incentive Award the Participant would have been eligible to receive had he
remained employed through the end of the Performance Cycle, based on the actual
performance results of the Company during the Performance Cycle, multiplied by a
fraction, with the numerator being the number of completed days in the
then-existing Performance Cycle through the date of termination, and the
denominator being the total number of days in the Performance Cycle (“Pro Rata
Award”). Any Incentive Award earned as a result of Disability will be made in
compliance with Code Section 409A.  For purposes of this Agreement the term
Disability shall have the same meaning given to such term in the Company’s
long-term disability plan, or any successor plan.  
 
Retirement.  If the Participant’s employment terminates as a result of
retirement, after attaining age fifty-five (55) and completing ten (10)
continuous years of service with the Companies measured from the Participant’s
most recent date of commencement of employment, during the Performance Cycle,
the Participant will receive a Pro Rata Award.  If the Participant’s employment
terminates as a result of retirement after attaining age sixty (60) and
completing twenty (20) continuous years of service with the Companies measured
from the Participant’s most recent date of commencement of employment, the
Participant will receive a Pro Rata Award plus an additional amount equal to (i)
fifty percent (50%) multiplied by (ii) the amount of the Incentive Award the
Participant would have been eligible to receive had he remained employed through
the end of the Performance Cycle based on the actual performance results of the
Company during the Performance Cycle, multiplied by a fraction, with the
numerator being the number of whole days in the then-existing Performance Cycle
from the date following the date of termination through the last day of the
Performance Cycle, and the denominator being the total number of days in the
Performance Cycle.  If the Participant’s employment terminates as a result of
retirement after attaining age sixty-five (65) and completing twenty-five (25)
continuous years of service with the Companies measured from the Participant’s
most recent date of commencement of employment, the Participant will receive the
Incentive Award the Participant would have been eligible to receive had he
remained employed through the end of the Performance Cycle based on the actual
performance results of the Company during the Performance Cycle.  Any Incentive
Award earned as a result of retirement under this paragraph will be made in
compliance with Code Section 409A.
 
Death.  If the Participant’s employment terminates as a result of death during
the Performance Cycle, the Participant will receive a prorated Target Incentive
Award, with the prorated award being determined by multiplying the Target
Incentive Award by a fraction, with the numerator being the number of completed
days in the then-existing Performance Cycle through the date of termination, and
the denominator being the total number of days in the Performance Cycle. In the
event of the death of the Participant, the Participant’s estate or beneficiary
will be entitled to receive the prorated Incentive Award under the same
conditions as would have been applicable to the Participant. Any Incentive Award
earned as a result of the death of the Participant will be paid after the
Company receives notice of the Participant’s death and payment shall be made in
compliance with Code Section 409A.
 
Other Terminations.   Termination of employment for any reason other than death,
Disability, retirement (as provided above), or on or after a reorganization
event as set forth in Section 6 of this Agreement during the Performance Cycle
or prior to payout of the Incentive Award will require forfeiture of the
Incentive Award, with no payment to the Participant.
 
Change in Control  Upon the occurrence of a Change in Control during the
Participant’s employment by the Company, the Performance Cycle for the Incentive
Award shall lapse and the performance goals set forth in Section 3 and the
Performance Grid shall be deemed to have been met at the [Target Incentive
Award] amount, and the Incentive Award shall be immediately vested and payable
in a prorated amount equal to the portion of the Performance Cycle elapsed
through the date of the Change in Control.
 
5.          Payment of Earned Incentive Award. Subject to the requirements set
forth in Code Section 409A and except as otherwise provided in this Agreement,
to the extent earned, the Incentive Award will be paid to the Participant (or
his estate  or beneficiary) as soon as administratively practical following the
last day of the Performance Cycle but in all events no later than the first
March 15 following the last day of the Performance Cycle, including (without
limitation) any payment due following any event of Disability, retirement or
death under Section 4.
 
6. Reorganization of the Company. If there is a reorganization of the Company as
described in Section 4.4 of the Plan, the Board shall in its sole discretion
determine the treatment of open-cycle Incentive Awards.  
 
7.          Nontransferability. The Incentive Award may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated
(“Transfer”) other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of an Incentive Award is made, or if any attachment, execution,
garnishment, or lien will be issued against or placed upon the Incentive Award,
the Participant’s right to such Incentive Award will be immediately forfeited to
the Company, and this Agreement will lapse.
 
8.          Tax Withholding. The Company will have the power and the right to
deduct or withhold, or require the Participant or the Participant’s beneficiary
to remit to the Company, an amount sufficient to satisfy federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Agreement.
 
9.          Administration. This Agreement and the Participant’s rights
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Board may adopt for administration of the Plan. It is expressly understood
that the Board is authorized, in its sole discretion, to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which will be binding upon the Participant.
 
10.          Continuation of Employment. This Agreement will not confer upon the
Participant any right to continuation of employment by the Company or its
subsidiaries, nor will this Agreement interfere in any way with the Company’s or
its subsidiaries’ right to terminate the Participant’s employment at any time.
 
11.          Amendment to the Plan. The Plan is discretionary in nature and the
Board may terminate, amend, or modify the Plan at any time; provided, however,
that no such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Agreement, without the
Participant’s written approval.
 
12.          Amendment to this Agreement. This Agreement may be amended or
terminated only in a writing entered into by the Participant and the Company
(including, without limitation, a writing in connection with the termination of
Participant’s employment).  Any amendment and/or termination of this Agreement
will not accelerate a payment date if such amendment or termination would
subject such amounts to taxation under Code Section 409A.
 
13.          Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Incentive Award, will be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
 
14.          Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions will nevertheless
be binding and enforceable.
 
15.          Applicable Laws and Consent to Jurisdiction. The validity,
construction, interpretation, and enforceability of this Agreement will be
determined and governed by the laws of the State of Illinois without giving
effect to the principles of conflicts of law. For the purpose of litigating any
dispute that arises under this Agreement, the parties hereby consent to
exclusive jurisdiction and agree that such litigation will be conducted in the
federal or state courts of the State of Illinois.
 
16.          Shareholder Approval. The payment of an Incentive Award under the
terms of this Agreement is contingent upon receiving shareholder approval of the
Performance Measures used in this Agreement as well as approving individual
award limits in excess of the payout the Participant would receive under the
terms of this Agreement.
 
17. Confidentiality, Non-Solicitation and Non-Competition Covenants.
 
(a)In the course of the Participant’s employment with the Company, the
Participant will be given access to and otherwise obtain knowledge of certain
trade secrets and confidential and proprietary information pertaining to the
business of the Company and its affiliates.  Other than in the course of
properly performing the Participant‘s duties for the Company, during the
Participant’s employment with the Company and thereafter, the Participant will
not, directly or indirectly, without the prior written consent of the Company,
disclose or use for the benefit of any person, corporation or other entity,
including the Participant, any trade secrets or other confidential or
proprietary information concerning the Company or its affiliates, including, but
not limited to, information pertaining to clients, services, products, earnings,
finances, operations, marketing, methods or other activities; provided, however,
that the foregoing shall not apply to information which is of public record or
is generally known, disclosed or available to the general public or the industry
generally (other than as a result of the Participant’s breach of this covenant
or the breach by another employee of his or her confidentiality obligations)
(hereinafter, “Confidential Information”).
 
(b)The Participant hereby recognizes and acknowledges that during the
Participant’s employment with the Company, the Participant has been and will be
exposed to the suppliers, licensors, licensees, partners, affiliates, customers
and potential customers associated with all aspects of the Company’s business,
and to Confidential Information. In addition, in carrying out the paid functions
of employment, the Participant recognizes and acknowledges that the Participant
will establish relationships with customers and other persons and entities,
which are the stock in trade of the Company.  Therefore, at all times during the
Participant’s employment with the Company, the Participant, except as part of
the Participant’s  duties as an employee of the Company, shall not have an
ownership interest in or become employed (or retained as an independent
contractor, leased employee, consultant or otherwise) in a
non-clerical/non-manual labor capacity by any person or entity whose business,
products or services are the same as or substantially similar to (or otherwise
perform the same or substantially similar functions as) the whole or any
significant part or component of the business of or products or services
provided by the Company.  Notwithstanding anything herein to the contrary, the
Participant is  permitted to own or acquire for investment purposes, not more
than one percent (1%) of the outstanding capital stock of any publicly held
company or enterprise. The post-termination restriction contained in this
paragraph shall be limited to those geographic areas (states and counties) where
the Participant sold or provided, or were permitted to sell or provide, the
Company’s products or services.
 
(c) At all times during the Participant’s employment with the Company, and for a
period of twelve (12) months following either (a) the Participant’s voluntary
termination of Participant’s employment, or (b) the Company’s termination
of  Participant’s employment as a result of Participant’s willful violation of
his/her fiduciary responsibility to either and/or both Schawk and Schawk’s
client(s), illegal activities or acts of moral tupitude, the Participant, except
as part of the Participant’s  duties as an employee of the Company, shall not
for his/herself or on behalf of any other person or entity:
 
 
(i)solicit business from, sell products to or perform services for any Customer
of the Company, which business, products or services are the same as or
substantially similar to (or otherwise perform the same or substantially similar
functions as) the business of or products and services developed or provided by
the Company, including as an independent contractor, leased employee, consultant
or otherwise; or

 
 
(ii)induce or encourage any Customer of the Company to not do or cease doing
business with Schawk or to reduce or restrict in any way the amount or nature of
such business done with the Company.

 
As used herein, the term “Customer of the Company” shall mean any person or
entity who has purchased or used products or services from Schawk or that was
pursued by the Company, and with or for whom the Participant has had direct
contact and activity  or direct supervisory responsibility or access to
Confidential Information, within the twenty four (24) month period immediately
preceding the termination of the Participant’s employment with the Company.
 
(d)Recognizing the Company’s interests as identified herein, as well as its
interest in maintaining a stable work force, the Participant agrees that, for a
period of twelve (12) months following: either (a) the Participant’s voluntary
termination of Participant’s employment, or (b) the Company’s termination of
Participant’s employment as a result of Participant’s willful violation of
his/her fiduciary responsibility to either and/or both Schawk and Schawk
client(s), illegal activities or acts of moral turpitude, the Participant shall
not, without the express written consent of the Company, for his/herself or on
behalf of any other person or entity:
 
 
(i)  solicit, induce or encourage any employee or independent contractor of the
Company to leave the Company or to cease his, her or its relationship with the
Company, for any reason; or

 
 
(ii)hire or attempt to hire any employee or independent contractor of the
Company.

 
(e)The Participant understands that the Company’s competitive position is highly
dependent on the Confidential Information and its relationships with its
customers and employees and independent contractors, and that any wrongful
disclosure of Confidential Information or other breach of the Non-Solicitation
and Non-Competition covenants set forth herein will cause immediate and
irreparable harm to the Company for which the Company will have no adequate
remedy at law.  The Participant and the Company acknowledge the reasonableness
of the scope and duration of the Non-Solicitation and Non-Competition covenants.
In the event that the Participant breaches or threatens to breach any provision
hereof, the Company shall be entitled to entry of an injunction prohibiting
same, in addition to any other remedy or relief that may be available to the
Company at law or in equity.  In the event that any part or provision of the
Non-Solicitation and Non-Competition covenants shall be held to be invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
thereof shall nevertheless continue to be valid and enforceable as though the
invalid or unenforceable part or provision had not been included therein. It is
further the intent and understanding of the Participant and the Company that if,
in any action before any court or agency legally empowered to enforce the
Non-Solicitation and Non-Competition covenants, any term, restriction,  or
promise contained herein is found to be unreasonable and for that reason
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of _______________, 20__.
 
Schawk, Inc.




By:____________________________________




ATTEST:




___________________________________




 ______________________________________
                                                           Participant
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Long Term Incentive Plan
Cycle ___
Cash Performance Grid
 


 

 
 

--------------------------------------------------------------------------------

 
